Citation Nr: 9921468	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-13 795A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to January 
1978.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
that denied entitlement to a permanent and total disability 
rating for pension purposes.  The veteran testified before the 
undersigned Board member at a hearing at the RO in May 1999.  A 
transcript of his testimony is of record.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  The veteran's disabilities include chronic major depression 
secondary to alcoholism, currently rated 10 percent disabling; 
restrictive lung disease, rated 10 percent disabling; 
degenerative joint disease of L-5, rated 10 percent disabling; 
and postoperative residuals of bilateral carpal tunnel syndrome 
and postoperative residuals of a deviated nasal septum, each 
rated zero percent disabling.  The veteran also has cervical 
spine disability, an asymptomatic scar of the left forearm, and a 
personality disorder not otherwise specified with passive-
aggressive traits.  

3.  The combined nonservice-connected evaluation is currently 30 
percent.  

4.  The veteran has a history of alcohol abuse that has been in 
remission for a number of years.  

5.  The veteran was born in November 1952, has a General 
Equivalency Diploma (GED) and two years of college with an 
associate degree, and last worked in 1988 as an auto mechanic.  

6.  The veteran's innocently acquired disabilities preclude him 
from securing and following a substantially gainful occupation, 
consistent with his age, education, and work history.  


CONCLUSION OF LAW

The requirements for a permanent and total disability rating for 
pension purposes have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 4.17, 
4.25, and Part 4, Diagnostic Codes 5003, 6502, 6603, 8516, 9405 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim 
is plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant facts have been properly developed and that no further 
assistance to the veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).  

The veteran contends that his multiple nonservice-connected 
disabilities, especially his psychiatric and back conditions, 
render him unable to secure and follow a substantially gainful 
occupation.  

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to 
a veteran who served for ninety (90) days or more during a period 
of war and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of the 
veteran's willful misconduct, such as alcohol dependence.  The 
veteran has a history of alcohol abuse, which is considered 
misconduct for VA purposes and must be disregarded in pension 
determinations.  38 C.F.R. § 3.301(b), (c)(2) (1998).  Permanent 
and total disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's life.  
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. 
§§ 3.340(b), 4.15.  

The record shows that the veteran's current disabilities include 
chronic major depression secondary to alcoholism, rated 10 
percent disabling; restrictive lung disease, rated 10 percent 
disabling; degenerative joint disease of L-5, rated 10 percent 
disabling; and postoperative residuals of bilateral carpal tunnel 
syndrome and postoperative residuals of a deviated nasal septum, 
each rated zero percent disabling.  He also has cervical spine 
disability, an asymptomatic scar of the left forearm, and a 
personality disorder not otherwise specified with passive-
aggressive traits.  His combined nonservice-connected evaluation 
is currently 30 percent.  

Although the evidence of record indicates that the veteran's 
innocently acquired disabilities are not significantly disabling 
in and of themselves, they tend in combination to be severely 
impairing from the point of view of industrial adaptability.  The 
veteran's occupational history involves auto mechanics, which his 
back and upper extremity disabilities significantly impede, while 
his psychiatric and personality disorders make it unlikely that 
he can work with others, irrespective of the impairment present 
due to his organic disabilities.  Indeed, despite the presence of 
a number of organic disabilities, an Administrative Law Judge for 
the Social Security Administration found the veteran unemployable 
in May 1992 due almost wholly to the veteran's psychiatric 
impairment.  Although the veteran's history of alcohol dependence 
was noted by the Administrative Law Judge, he also observed that 
the alcohol abuse was then in remission.  The veteran's alcohol 
dependence was also found to be in remission on VA psychiatric 
examination in December 1995.  The veteran testified in May 1999 
that he had been reevaluated by the Social Security 
Administration and that his Social Security disability benefits 
had been continued.  

The veteran further testified that his back and hands - carpal 
tunnel syndrome - were his biggest physical problems, that he did 
not get along with people, and that he had memory impairment 
affecting his ability to comply with safety precautions on the 
job.  Although the veteran's psychiatric impairment was not found 
to be severe on VA psychiatric examination in December 1995, 
borderline cognitive deficits were noted.  Moreover, Dr. Han in 
December 1995 diagnosed recurrent major depressive disorder, 
found that the veteran's alcohol dependence was in "sustained 
full recovery," and diagnosed a personality disorder, not 
otherwise specified, with passive-aggressive traits.  Dr. Han 
remarked that the veteran had limited socialization skills, low 
frustration tolerance, and frequently misinterpreted the actions 
of others, leading to friction.  Dr. Han opined that it could not 
be expected that the veteran would improve to the point "that he 
could sustain himself by gainful employment."  It is also 
significant that a private neurological evaluation in March 1995 
suggested the presence of a seizure disorder.  Although the 
presence of a seizure disorder was not subsequently confirmed, 
the veteran was on Tegretol when seen at that time.  

Although the veteran's individual disabilities do not combine to 
a total schedular evaluation under the applicable rating criteria 
for the diagnostic codes involved, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is subjectively found to be 
unemployable by reason of his disabilities, age, occupational 
background, and other related factors.  38 C.F.R. §§ 3.321(b)(2).  
The record in this case shows that the veteran was born in 
November 1952, has a GED and two years of college with an 
associate degree, and last worked in 1988 as an auto mechanic.  
His psychiatric impairment and inability to get along with 
people, together with his orthopedic and neurologic disabilities, 
combine to render him unemployable when his education and work 
experience are considered.  In view of Dr. Han's opinion and the 
findings of the Social Security Administration, the Board 
concludes that the veteran is entitled to the benefit of the 
doubt with respect to this material issue.  38 U.S.C.A. 
§ 5107(b).  It follows that a permanent and total disability 
rating for pension purposes must be granted.  




ORDER

A permanent and total disability rating for pension purposes is 
granted, subject to controlling regulations governing the payment 
of monetary benefits.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

